 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   GERALD GUY BYRNE,                            Case No. 8:18-00734 MCS (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   MONTGOMERY,                                  UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Traverse, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated February 25,

20   2021 [Dkt. No. 46], and Petitioner’s Objections to Magistrate’s Report and

21   Recommendation (“Objections”) [Dkt. No. 57]. Further, the Court has engaged in a de

22   novo review of those portions of the Report and Recommendation to which objections

23   have been made.

24
 1        Accordingly, IT IS HEREBY ORDERED:

 2        1.    The United States Magistrate Judge’s Report and Recommendation [Dkt.

 3              No. 46] is accepted;

 4        2.    The Petition is denied and this action dismissed with prejudice;

 5        3.    The request for an evidentiary hearing and appointment of counsel [Dkt.

 6              No. 41, p. 4] is denied; and

 7        4.    Judgment is to be entered accordingly.

8

 9   DATED: July 9, 2021               ____________________________________
                                       ____
                                       __  ___
                                            _ __ ______
                                                      ___
                                                        ________
                                                            __ __
                                                               ____
                                                                  ___
                                                                    __
                                       THE HONORABLE MARK C. SCARSI SCA
10                                     United
                                          i d States District
                                                      i i Judge d

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
